UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2566



ABIODUN AKINRINADE,

                                              Plaintiff - Appellant,

          versus


SERVICE AMERICA CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-3223-S)


Submitted:   March 31, 2000                 Decided:   April 25, 2000


Before WIDENER, MURNAGHAN, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norris C. Ramsey, NORRIS C. RAMSEY, P.A., Baltimore, Maryland, for
Appellant. Jeffrey P. Ayres, VENABLE, BAETJER & HOWARD, L.L.P.,
Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abiodun Akinrinade appeals from the district court’s order

granting Service America Corporation’s motion to dismiss and dis-

missing with prejudice her employment discrimination action as

time-barred.   Because we find that Akinrinade failed to show good

cause to justify extending the 120-day period for serving process

upon Service America Corporation and her claims are now time-

barred, we find that the district court did not abuse its discre-

tion in dismissing the action with prejudice.    See Fed. R. Civ. P.

4(m); Mendez v. Elliot, 45 F.3d 75, 78 (4th Cir. 1995)(Fed. R. Civ.

P. 4(m) does not provide relief from time defenses such as statute

of limitations).   Consequently, we affirm.*   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




     *
       Where, as in this case, the district court considered mat-
ters outside the pleadings, it should have treated the motion as a
motion for summary judgment. See Gay v. Wall, 761 F.2d 175, 177
(4th Cir. 1985). Any error was harmless because Akinrinade was on
notice of the possible conversion due to the attachment of exhibits
to the motion to dismiss, and even on appeal makes no claim that
she would have been able to establish a dispute of material fact by
counter-affidavits or discovery if she had known the motion to
dismiss was being converted to a motion for summary judgment.


                                 2